Citation Nr: 1707970	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  08-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder.   

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right (dominant) shoulder disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tonsillitis.

(The issues of entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected lumbar spine disorder; entitlement to an effective date earlier than November 23, 1993 for grant of service connection for posttraumatic headaches; and, entitlement to an initial rating higher than 10 percent for headaches for the period prior to May 7, 2009 will be addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980, March to August 1985, and January to August 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  An October 2006 rating decision denied service connection for chronic fatigue syndrome (CFS), GERD, neurogenic bladder, and PTSD.  A July 2007 rating decision determined, in pertinent part, that new and material evidence was not received to reopen claims of entitlement to service connection for right shoulder disorder and tonsillitis.  The Veteran perfected separate appeals of those determinations.

While the case was on remand, in a May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for fibromyalgia with an initial 40-percent rating, effective in July 2009, and CFS, with an initial 0-percent rating, effective in May 2006, and a 60-percent rating, effective in May 2014.  There is no indication in the claims file that the Veteran appealed either the initial rating or effective date for either grant.  Hence, those issues are not before the Board and will not be addressed in the remand below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

As noted above, in March 2011 and March 2012, the case was remanded to the AOJ  for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is represented by a private attorney on the issues to be addressed in a separate Board decision.  In the March 2012 remand, the Board noted that the AOJ had directed all correspondence for all of the Veteran's pending appeals to the private attorney, to include the Statement of the Case (SOC) and Supplemental SOC (SSOC) for the issues that are the subject of this remand.  The Board directed in the remand that all documentation for the issues be provided to the Veteran's designated Service Representative Organization (SRO) of record.  See 11/08/2013 VA 22-21). 

The Board notes that AOJ's recertification of the appeal to the Board (06/14/2016 VA-8) reflects the private attorney as the Veteran's representative for the issues of this remand instead of the SRO.  Further, the May 2016 SSOC also reflects the private attorney as the representative.  The private attorney has informed the AOJ in numerous letters that she does not represent the Veteran on the issues.  The AOJ recertified the appeal to the Board without allowing the SRO to review the case.  It is a basic tenet of Veterans law that an appellant has a right to full representation in all stages of the appeal. See 38 C.F.R. § 20.600 (2016).  After allowing the representative to review all necessary documents regarding the appeal, the RO must allow the representative to submit any argument on appeal and reconsider its determinations.  In light of these factors, it is apparent that the AOJ has not complied with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).
Although the Veteran's representative has not yet reviewed the file, and in an effort to avoid another remand in the future, the Board does not deem it prejudicial to address another oversight as concerns the issue of entitlement to service connection for a neurogenic bladder.  The VA medical examiner-reviewer opined that the Veteran's service-connected lumbar strain/myositis has nothing to do with the pathophysiology of neurogenic bladder.  (05/19/2014 C&P DBQ GU, p. 8)  The Board infers that the examiner addressed both etiology and aggravation.  Nonetheless, while the reason or rationale may be obvious to the examiner, that is not the case for non-medical professionals.  Hence, a rationale for the opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all documentation related to the Veteran's appeal of the issues of this remand are provided to his designated SRO.  The documentation shall include, but not be limited to, the SOC and all relevant subsequent SSOCs.

2.  The AOJ shall return the claims file to the examiner who conducted the May 2014 medical review of the claims file and rendered the negative nexus opinion as concerned the issue of neurogenic bladder.  Ask the examiner to provide an addendum to the medical review wherein he advises whether the May 2014 opinion addressed only the etiology of the Veteran's neurogenic bladder, or both etiology and whether the service-connected lumbar spine disability aggravates-that is, chronically worsens the neurogenic bladder.

In any event, ask the medical reviewer to provide a full explanation/rationale for the opinion rendered.

In the event the examiner who conducted the May 2014 medical review of the claims file is no longer available, refer the claims file to an equally qualified examiner.

3.  After all of the above is complete, the AOJ shall re-adjudicate the claims de novo.  If the decision remains in any way adverse to the Veteran, he and his representative shall be provided with a SSOC.  Then, if all is in order, to include a VA Form 646 from the SRO, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




